Hallam, J.
(dissenting).
I dissent: The final understanding of the parties is embodied in the final correspondence. On November 30, 1912, in response to a letter inclosing statement of account defendant wrote plaintiff asking plaintiff to send a "guarantee” that the silo parts shipped were complete and also that "you will send a man to put up the silo if I should call for one.” On December 2 plaintiff wrote declining to give any “guarantee” that the silo parts were complete, but said “when you are ready for a man, let us know and we will furnish one just as agreed upon.” In answer to this, defendant sent his cheek for the amount due as shown by plaintiff’s statement rendered, and thereby gave assent to the terms of plaintiff’s letter. The check was returned for a 'correction, which plaintiff erroneously supposed was proper to be made. Both parties at this time considered payment due, and it was. The contract provided for payment on receipt of the material. The furnishing of a man to put up the silo was a condition subsequent to be performed by plaintiff only in the event defendant "should call for one.” Defendant never called for one.’ He was obliged to do so if at all within a reasonable time. This action was not commenced until August 23, 1913. This surely allowed a reasonable time. I am unable to see wherein plaintiff failed in performance of its agreement and in my opinion plaintiff should recover.